Citation Nr: 1452870	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left Achilles tendonitis.

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to an initial compensable rating for residual scars from pruritus subcutaneous nodules.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to nonservice-connected pension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to September 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for left ankle Achilles tendonitis and assigned a noncompensable rating effective October 27, 2008, granted service connection for left ear hearing loss and assigned a noncompensable rating effective October 27, 2008, granted service connection for scar, residual of pruritus subcutaneous nodules and assigned a noncompensable rating effective October 27, 2008, denied service connection for diabetes mellitus type II and right ear hearing loss, and denied entitlement to nonservice-connected pension.  

In a January 2011 rating decision, the RO granted an increased rating of 10 percent for left ankle Achilles tendonitis, effective October 27, 2008.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

A TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for a higher rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a higher initial rating is sought (in this case, the Veteran has alleged that he is unemployable due to left ankle Achilles tendonitis), then part and parcel of the initial rating matter is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As such, the issue of entitlement to a TDIU is currently before the Board.

In August 2012 the Veteran testified at a Travel Board hearing held before the undersigned.  A transcript of that hearing is of record.

The issues of entitlement to an initial rating in excess of 10 percent for left Achilles tendonitis, entitlement to an initial compensable rating for left ear hearing loss, entitlement to an initial compensable rating for residual scars from pruritus subcutaneous nodules, entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for right ear hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 2012 Travel Board hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to nonservice-connected pension.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to nonservice-connected pension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at the August 2012 Travel Board hearing, has withdrawn his appeal for the issue of entitlement to nonservice-connected pension.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal of the issue of entitlement to nonservice-connected pension is dismissed.


REMAND

With respect to the issues of entitlement to increased initial ratings for left ankle Achilles tendonitis, left ear hearing loss, and scars, residuals of pruritus subcutaneous nodules, the Veteran testified at the Travel Board hearing that these disabilities had worsened in severity since the most recent VA examinations were conducted.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  The most recent VA examinations for the Veteran's left ear hearing and his left ankle Achilles tendonitis are dated in December 2010.  The most recent skin examination is from April 2009.  As such, a remand is warranted in order to schedule new VA examinations in order to determine the current severity of these disabilities.  

With respect to the Veteran's claim of entitlement to service connection for right ear hearing loss, the Board notes that the evidence is in conflict with regard to whether the Veteran has right ear hearing loss for VA purposes.  The January 2009 VA examination report reflects a diagnosis of right ear hearing loss for VA purposes, but does not contain any opinion as to the etiology of such.  The December 2010 VA examination report reflects that the Veteran's responses were too inconsistent.  At the Travel Board hearing, the Veteran testified that his hearing in his right ear has worsened since the most recent VA examination was conducted in December 2010.  As the claim is being remanded for a new audiology examination to determine the current severity of the service-connected left ear hearing loss, it should also be determined at that examination whether the Veteran has right ear hearing loss for VA purposes.  

At the Travel Board hearing, the Veteran testified that he received all treatment through the VA Medical Center (VAMC) in Columbia, South Carolina, and that he received no private medical treatment.  He testified that he believed that his physician provided a medical opinion in favor of his claim for service connection for diabetes mellitus and right ear hearing loss.  He indicated that he was last seen for treatment for his disabilities at this VAMC about five months earlier, which would be in March 2012.  The most recent VA treatment records contained in the claims file are dated in December 2010.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim)..  

As previously noted, during the course of the appeal for an increased initial rating for left ankle Achilles tendonitis, the Veteran indicated that he was unemployable due to his service-connected left ankle Achilles tendonitis.  As noted above, the Board finds that the issue of entitlement to TDIU has been raised by the record and is part of the appeal for the increased rating at issue, regardless of the fact that the Agency of Original Jurisdiction did not expressly adjudicate the issue.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455. 

Because entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995). 

Therefore, first, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran has never completed and submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As such, the Board finds that the RO/AMC should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  See M21-1MR, IV.ii.2.F.25.i. 

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2014), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2014). 

Furthermore, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the increased rating issue being remanded, and as such, it must be deferred pending the development requested on remand pursuant to the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Moreover, the Board finds that the current evidentiary record is insufficient to allow proper adjudication of the issue of entitlement to TDIU.  In light of the record, the Board finds that a medical opinion addressing the impact of the Veteran's service-connected disabilities, including his left ankle Achilles tendonitis, on his employability would be helpful in adjudicating the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter satisfying the VCAA duty to notify provisions with respect to his claim of entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
2.  Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and submit it.

3.  Obtain copies of the Veteran's VA treatment records from the VA Medical Center in Columbia, South Carolina, dated from December 2010 to the present, and associate them with the claims file.  

4.  Schedule the Veteran for examination to determine the nature and severity of his service-connected left ankle Achilles tendonitis.  The examiner should review the claims file and note such review. 

The examiner should address all symptoms and functional impairment associated with the left ankle Achilles tendonitis.  The ranges of left ankle motion shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.

The examiner shall report if there is ankylosis of the left ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position.

The examiner shall also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

The examiner must estimate the severity of the impairment associated with the left ankle Achilles tendonitis, i.e. whether it is slight, moderate, moderately severe, or severe. 

A rationale should be provided for any opinion expressed.

5.  The Veteran should be afforded a VA audio examination in order to determine the current severity of the service-connected left ear hearing loss as well as the nature and etiology of any current right ear hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  For the purposes of the examination, the examiner is to presume that the Veteran was exposed to excessive noise during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records and statements.  

All pertinent symptomatology and findings regarding the service-connected left ear hearing loss must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of puretone decibel loss at 1000, 2000, 3000 and 4000 Hertz , must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  Following the examination and a review of the evidence of record, the examiner must provide a description of the functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The examiner should provide an opinion as to the impact the Veteran's left ear hearing loss has on his ability to work.

The examiner must rule in or rule out a diagnosis of right ear hearing loss for VA purposes.

The examiner must provide an opinion as to whether any current right ear hearing loss at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure.

The examiner must provide a rationale for the opinions expressed. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

6.  Schedule the Veteran for a VA skin examination to determine the current severity and manifestations of his service-connected scar, residual of pruritus subcutaneous nodules.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Ensure that the all information required for rating purposes is provided by the examiner.  The supporting rationale for all opinions expressed must be provided. 

7.  Schedule the Veteran for a VA general medical examination in order to obtain an opinion as to the Veteran's employability.  The examiner should obtain a complete occupational history from the Veteran and then make a determination about the impact of the Veteran's service-connected disabilities, alone and in combination, on his employability.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service-connected disabilities, considered alone and in combination, preclude the Veteran from engaging in substantially gainful employment consistent with his education and occupational experience.  Rationale should be provided for the opinion offered.

8.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for any VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

9.  Thereafter, readjudicate the Veteran's claims in light of all of the evidence of record.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


